Citation Nr: 9931694	
Decision Date: 11/09/99    Archive Date: 11/19/99

DOCKET NO.  97-23 301	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disorder.  

2.  Entitlement to service connection for a gastrointestinal 
disorder.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Debbie A. Riffe, Associate Counsel


INTRODUCTION

The veteran had active service from April 1979 to April 1982.  
This appeal arises from an April 1997 rating decision of the 
Wilmington, Delaware Regional Office, which denied the 
veteran's claims for entitlement to service connection for an 
acquired psychiatric disorder and a gastrointestinal 
disorder.  The Philadelphia, Pennsylvania Regional Office 
(RO) is currently handling the appeal.  


REMAND

Prior to a determination of whether the veteran has submitted 
well grounded claims, the RO must first ensure that records 
in the custody of the Department of Veterans Affairs (VA) 
have been considered.  These records include service medical 
records and VA medical center records.  VBA Letter 20-99-60 
(August 30, 1999).  In that regard, the Board notes that the 
veteran testified at a hearing in June 1998 that he received 
treatment at the VA Medical Center (VAMC) in Bronx, New York.  
He did not indicate the date(s) of treatment.  A review of 
the record shows that by letter in October 1998 the 
Wilmington RO requested treatment records of the veteran from 
the Bronx VAMC dated from 1982 to the present.  The RO 
specifically requested that, in the event that there were no 
treatment records on file, the VAMC recall them from a 
retirement or other storage facility.  In November 1998, the 
Bronx VAMC responded that it did not have any records of the 
veteran retrievable from its medical records department but 
that it would conduct a search for any retired records.  The 
VAMC indicated that the search could take from three to six 
months.  There is no further reference in the claims folder 
as to whether the Bronx VAMC obtained any pertinent records 
as a result of its search.  

Under the circumstances of this case, the Board finds that 
further assistance is required.  Accordingly, the case is 
REMANDED to the RO for the following actions:

1.  The RO should contact the Bronx VA 
Medical Center in New York, and request 
copies of all records of treatment 
relating to the veteran's psychiatric 
disorder and gastrointestinal disorder 
since 1982, particularly those that can 
be obtained from the retired records 
depository.  All records obtained should 
be associated with the claims folder.  A 
negative search for records should be 
indicated in writing for the record.

2.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that the foregoing 
development has been completed.  If any 
development is incomplete, appropriate 
corrective action should be implemented.  
Thereafter, the RO should readjudicate 
the veteran's claims, and if the decision 
remains adverse to the veteran provide 
him and his representative with a 
supplemental statement of the case and 
the applicable time to respond thereto. 

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
action until otherwise notified, but he may furnish 
additional evidence and argument while the case is in remand 
status.  Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992); 
Booth v. Brown, 8 Vet. App. 109 (1995); Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  The purpose of this REMAND is 
to obtain additional information and to ensure due process of 
law.  No inference should be drawn regarding the final 
disposition of the claim as a result of this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	C. W. SYMANSKI
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).












